— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered February 28, 1985, convicting him of attempted burglary in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the proof adduced at bar was sufficient to permit the inference to be drawn that the defendant’s entry into the complainant’s dwelling was effectuated with intent to commit a crime therein (see, People v Barnes, 50 NY2d 375, 381; People v Mackey, 49 NY2d 274, 280; Penal Law § 140.25 [1] [d]). Moreover, under the circumstances of this case, the sentence imposed was neither harsh nor excessive. Weinstein, J. P., Rubin, Kooper and Sullivan, JJ., concur.